Order                                   Michigan Supreme Court
                                              Lansing, Michigan

  May 31, 2017                                Stephen J. Markman,
                                                        Chief Justice

  154117-19                                        Brian K. Zahra
                                           Bridget M. McCormack
                                                 David F. Viviano
                                             Richard H. Bernstein
  AFT MICHIGAN, HENRY FORD                          Joan L. Larsen
  COMMUNITY COLLEGE ADJUNCT                      Kurtis T. Wilder,
  FACULTY ORGANIZATION, AFL CIO, AFT,                        Justices
  ALPENA MONTMORENCY ALCONA ISD
  PARAPROFESSIONALS, ALPENA
  MONTMORENCY ALCONA ISD TEACHERS,
  ARENAC EASTERN FEDERATION, BAY
  ARENAC SKILLS CENTER FEDERATION,
  BROWN CITY EMPLOYEES ORGANIZATION,
  BROWN CITY FEDERATION OF TEACHERS,
  CHEBOYGAN OTSEGO PRESQUE ISLE
  SUPPORT PERSONNEL, CHEBOYGAN
  OTSEGO PRESQUE ISLE INTERMEDIATE
  PARAPROFESSIONALS, CHESANING UNION
  AUXILIARY SERVICE EMPLOYEES, CLARE
  GLADWIN ISD FEDERATION, CRAWFORD
  AUSABLE BUS DRIVERS FEDERATION,
  CRAWFORD AUSABLE CUSTODIANS
  SECRETARIAL FEDERATION, CRAWFORD
  AUSABLE FEDERATION OF TEACHERS,
  CRAWFORD AUSABLE SUPPORT STAFF
  FEDERATION, CRESTWOOD FEDERATION
  OF TEACHERS, CTR FEDERATION,
  DEARBORN FEDERATION OF SCHOOL
  EMPLOYEES, DEARBORN FEDERATION OF
  TEACHERS, DETROIT ASSOCIATION OF
  EDUCATIONAL OFFICE EMPLOYEES,
  DETROIT FEDERATION OF
  PARAPROFESSIONALS, DETROIT
  FEDERATION OF TEACHERS, EAST
  DETROIT FEDERATION OF TEACHERS,
  ECORSE FEDERATION OF TEACHERS,
  FAIRVIEW FEDERATION OF TEACHERS,
  FEDERATION OF TEACHERS,
  GLEN LAKE FEDERATION OF TEACHERS,
  HALE FEDERATION OF TEACHERS,
  HAMTRAMCK FEDERATION OF TEACHERS,
  HEMLOCK FEDERATION OF TEACHERS,
  HENRY FORD COMMUNITY COLLEGE
  ADJUNCT FACULTY ORGANIZATION,
  HENRY FORD COMMUNITY COLLEGE
  FEDERATION OF TEACHERS, HIGHLAND
  PARK FEDERATION OF
  PARAPROFESSIONALS, HIGHLAND PARK
  FEDERATION OF TEACHERS, HURON
  VALLEY CONTINUING EDUCATION,
  IMLAY CITY FEDERATION OF TEACHERS,
  INKSTER FEDERATION OF TEACHERS,
  IOSCO ISD FEDERATION OF TEACHERS,
  IOSCO ISD INTERMEDIATE
                                     2

FEDERATION OF AUXILIARY EMPLOYEES,
KINGSLEY FEDERATION OF TEACHERS,
KIRTLAND COMMUNITY COLLEGE
FEDERATION OF TEACHERS, LAMPHERE
FEDERATION OF PARAPROFESSIONALS,
LAMPHERE FEDERATION OF TEACHERS,
LANSING COMMUNITY COLLEGE
ADMINISTRATIVE ASSOCIATION, LES
CHENEAUX FEDERATION OF SUPPORT
STAFF, LES CHENEAUX FEDERATION OF
TEACHERS, LAKE CITY SUPPORT STAFF
FEDERATION, LAKE CITY TEACHERS AND
PARAPROFESSIONALS FEDERATION, LAKE
SHORE FEDERATION OF EDUCATIONAL
SECRETARIES, LAKE SHORE FEDERATION
OF TEACHERS, LAKE SHORE FEDERATION
SUPPORT STAFF, MACOMB INTERMEDIATE
FEDERATION OF PARAPROFESSIONALS,
MACOMB INTERMEDIATE FEDERATION OF
TEACHERS, MELVINDALE NAP
FEDERATION OF TEACHERS, MELVINDALE
NAP PARAPROFESSIONALS, MIDLAND
FEDERATION OF PARAPROFESSIONALS,
MIDLAND ISD FEDERATION OF
PARAPROFESSIONALS, MIDLAND ISD
FEDERATION OF TEACHERS, NORTHVILLE
FEDERATION OF PARAPROFESSIONALS,
ONAWAY FEDERATION OF SCHOOL
RELATED PERSONNEL, ONAWAY
FEDERATION OF TEACHERS, PLYMOUTH
CANTON COMMUNITY SCHOOL
SECRETARIAL UNIT, PLYMOUTH CANTON
FEDERATION OF PLANT ENGINEERS,
ROMULUS FEDERATION OF
PARAPROFESSIONALS, ROSEVILLE
FEDERATION OF TEACHERS, RUDYARD
FEDERATION OF AIDES, RUDYARD
FEDERATION OF TEACHERS, SAGINAW
ISD FEDERATION OF TEACHERS, TAWAS
AREA FEDERATION OF TEACHERS,
TAYLOR FEDERATION OF TEACHERS,
UTICA FEDERATION OF TEACHERS, VAN
DYKE EDUCATIONAL ASSISTANTS
FEDERATION, VAN DYKE PROFESSIONAL
PERSONNEL, WARREN WOODS
FEDERATION OF PARAPROFESSIONALS,
WASHTENAW INTERMEDIATE SCHOOL
EMPLOYEES FEDERATION, WATERFORD
ASSOCIATION OF SUPPORT PERSONNEL,
WAYNE COUNTY COMMUNITY COLLEGE
FEDERATION OF TEACHERS, WAYNE
COUNTY COMMUNITY COLLEGE
PROFESSIONAL AND ADMIN
                                                                          3

ASSOCIATION, WAYNE COUNTY RESA
SALARIED STAFF, WEXFORD
MISSAUKEE ISD FEDERATION OF
TEACHERS, WHITEFISH TOWNSHIP
FEDERATION OF TEACHERS, CHEBOYGAN
OTSEGO PRESQUE ISLE ISD TEACHERS,
and HEMLOCK AUXILIARY SERVICE
EMPLOYEES,
          Plaintiffs-Appellees,
v                                            SC: 154117
                                             COA: 303702
                                             Ct of Claims: 10-000091-MM
STATE OF MICHIGAN,
           Defendant-Appellant.
_________________________________________/
TIMOTHY L. JOHNSON, JANET HESLET,
RICKY A. MACK, and DENISE ZIEJA,
          Plaintiffs-Appellees,
v                                            SC: 154118
                                             COA: 303704
                                             Ct of Claims: 10-000047-MM
PUBLIC SCHOOL EMPLOYEES RETIREMENT
SYSTEM, PUBLIC SCHOOL EMPLOYEES
RETIREMENT SYSTEM BOARD, TRUST FOR
PUBLIC EMPLOYEE RETIREMENT HEALTH
CARE, and DEPARTMENT OF TECHNOLOGY,
MANAGEMENT, AND BUDGET,
           Defendants-Appellants,
and
DIRECTOR OF DEPARTMENT OF
TECHNOLOGY, MANAGEMENT, AND
BUDGET, DIRECTOR OF RETIREMENT
SERVICES OFFICE, and STATE
TREASURER,
           Defendants.
_________________________________________/
DEBORAH McMILLAN, THOMAS BRENNER,
THERESA DUDLEY, KATHERINE DANIELS,
                                                                                                              4


and COREY CRAMB,
          Plaintiffs-Appellees,
v                                                                SC: 154119
                                                                 COA: 303706
                                                                 Ct of Claims: 10-000045-MM
PUBLIC SCHOOL EMPLOYEES RETIREMENT
SYSTEM, PUBLIC SCHOOL EMPLOYEES
RETIREMENT SYSTEM BOARD, TRUST FOR
PUBLIC EMPLOYEE RETIREMENT HEALTH
CARE, and DEPARTMENT OF TECHNOLOGY,
MANAGEMENT, AND BUDGET,
           Defendants-Appellants,
and
DIRECTOR OF DEPARTMENT OF
TECHNOLOGY, MANAGEMENT, AND
BUDGET, DIRECTOR OF RETIREMENT
SERVICES OFFICE, and STATE
TREASURER,
           Defendants.
_________________________________________/

      On order of the Court, the application for leave to appeal the June 7, 2016
judgment of the Court of Appeals is considered, and it is GRANTED.

      Persons or groups interested in the determination of the issues presented in this
case may move the Court for permission to file briefs amicus curiae.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        May 31, 2017
       t0524
                                                                            Clerk